UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7186


MICHAEL ANTHONY SORBELLO,

                Plaintiff - Appellant,

          v.

HAYWOOD COUNTY MUNICIPALITY; CHARLIE COOK, Public Defender,
Individually and in his Official Capacity; M.A. MCABEE,
Deputy Sheriff with the Haywood County Sheriff’s Office,
Individually and in his Official Capacity; ROB SKIVER,
Police Officer with the Waynesville Police Department,
Individually and in his Official Capacity; N.C. STATE CRIME
LABORATORY, Department of Justice Western; G. BAXTER,
Examiner with the N.C. State Crime Laboratory, Individually
and in his Official Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:16-cv-00274-FDW)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Anthony Sorbello, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Michael Anthony Sorbello appeals the district court’s order

dismissing his 28 U.S.C. § 1983 (2012) complaint.                   On appeal, we

confine    our    review    to   the   issues     raised    in   the     Appellant’s

brief.     See 4th Cir. R. 34(b).               Because Sorbello’s informal

brief    does    not   challenge    the   basis    for     the   district    court’s

disposition, Sorbello has waived appellate review of the court’s

order.    See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004).           Accordingly, we deny Sorbello’s motion for

appointment of counsel and affirm the district court’s order.

We   dispense     with   oral    argument     because    the     facts    and   legal

contentions      are   adequately      presented    in   the     materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3